State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 8, 2015                   D-01-15
___________________________________

In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,                                     ON MOTION
                    Petitioner;

GUILLERMO J. FERRERO,
                    Respondent.

(Attorney Registration No. 3974532)
___________________________________


Calendar Date:   December 1, 2014

Before:   McCarthy, J.P., Garry, Rose and Egan Jr., JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

     Guillermo J. Ferrero, Lima, Peru, respondent pro se.

                             __________


Per Curiam.

      Respondent, who was admitted to practice by this Court in
2001, was suspended by this Court's order dated January 30, 2014
for failure to comply with the attorney registration requirements
of Judiciary Law § 468-a (113 AD3d 1020 [2014]).

      Respondent now requests reinstatement on the ground that he
has complied with the attorney registration requirements of
Judiciary Law § 468-a and the Rules of the Chief Administrator of
the Courts (see 22 NYCRR part 118). Petitioner does not object
                               -2-                   D-01-15

to respondent's application.

      Respondent's application is granted and he is ordered
reinstated, effective immediately.

     McCarthy, J.P., Garry, Rose and Egan Jr., JJ., concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                               ENTER:




                               Robert D. Mayberger
                               Clerk of the Court